Name: Commission Regulation (EEC) No 980/81 of 8 April 1981 fixing the buying-in prices for beef applicable from 6 April 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4 . 81 Official Journal of the European Communities No L 99/25 COMMISSION REGULATION (EEC) No 980/81 of 8 April 1981 fixing the buying-in prices for beef applicable from 6 April 1981 898/81 (4), for the 1981 /82 marketing year by applying the coefficients fixed in Commission Regulation (EEC) No 2226/78 (5), as last amended by Regulation (EEC) No 979/81 (6); whereas the new guide price enters into force on 6 April 1981 and this entails an alteration of the buying-in prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (2), as amended by Regulation (EEC) No 427/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be determined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibili ­ ties in the matter ; whereas it is therefore desirable to limit buying-in to certain cuts of meat ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow interven ­ tion agencies to take account of the differences of value in meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas it is desirable to fix the upper limits for buying-in prices at a level corresponding to the inter ­ vention price fixed by Council Regulation (EEC) No With effect from 6 April 1981 , intervention agencies shall buy in beef offered to them in accordance with the conditions laid down in Regulation (EEC) No 2226/78 at prices determined within the limits laid down for each product in the Annex to this Regula ­ tion having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 132, 19 . 5 . 1973, p . 3 . (3) OJ No L 61 , 5. 3 . 1977, p . 16 . (4 ) OJ No L 90, 4. 4. 1981 , p. 24. (*) OJ No L 261 , 26. 9 . 1978, p. 5. (6) See page 22 of this Official Journal . No L 99/26 Official Journal of the European Communities 10. 4. 81 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã Ã  Ã ½Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ´Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compenses", stammend von : Bullen A 288,338 294,361 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en compensated quarters* afkomstig van : BÃ ufs 55 % / Ossen 55 % 272,070 291,678 268,393 288,002Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt, quartters compensÃ ©s " af : Stude I 261,391 - 265,179 Type P 267,074 270,862 Ungtyre I 278,438 282,227 FRANCE  Carcasses, demi-carcasses et quartiers compenses, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 314,915 293,231 275,551 296,734 283,390 263,374 329,928 308,244 290,563 308,41 1 295,067 275,051 IRELAND  Carcases, half-carcases and compensated quarters, from Steers 1 Steers 2 257,450 249,408 262,558 254,516 ITALIA  Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 326,813 334,963 Vitelloni 2 308,884 317,034 10 . 4. 81 No L 99/27Official Journal of the European Communities Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã µpto Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen LUXEMBOURG  Carcasses, demi-carcassei et quartiers compensÃ ©s, provenant des : BÃ ufs, taureaux extra 281,628 288,981 NEDERLAND  Hele dieren, halve dieren en compensated quarters " afkomstig van : Stieren, le kwaliteit 278,333 287,220 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M 267,888 Steers H 265,043 271,605 268,760 B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T 262,182 257,381 258,900 265,899 261,099 262,618